899 F.2d 1221
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Tommy BRANCH, Plaintiff-Appellant,v.U.S. BUREAU OF PRISONS;  Richard Thornbird;  and GaryCarney;  Defendants,Tom Kindt;  John Gluch, Defendants-Appellees.
No. 89-1774.
United States Court of Appeals, Sixth Circuit.
April 9, 1990.

1
Before KRUPANSKY and MILBURN, Circuit Judges, and WILLIAM K. THOMAS, Senior District Judge.*

ORDER

2
Tommy Branch, a federal prisoner, appeals pro se the dismissal of his civil rights action filed under the authority of Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Branch sought five million dollars in damages and a transfer to a prison nearer his home in this case, arguing that incarceration far from his family constituted cruel and unusual punishment, and alleging that he had been transferred in retaliation for filing a similar case in Texas, which he subsequently allowed to be dismissed.  The district court dismissed the complaint for failure to state a claim, pursuant to Fed.R.Civ.P. 12(b)(6).


4
Upon consideration, we find no error.  Prisoners have no justifiable expectation of incarceration in any particular state, Olim v. Wakinekona, 461 U.S. 238, 245-49 (1983), nor any absolute constitutional right to visitation.   Bellamy v. Bradley, 729 F.2d 416, 420 (6th Cir.), cert. denied, 469 U.S. 845 (1984).  Finally, Branch's claim of retaliatory transfer rests upon an unwarranted factual inference which this court need not accept.   See Morgan v. Church's Fried Chicken, 829 F.2d 10, 12 (6th Cir.1987).


5
Accordingly, the district court's order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable William K. Thomas, Senior U.S. District Judge for the Northern District of Ohio, sitting by designation